Citation Nr: 1038938	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1972, and from April 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

This case was previously before the Board in February 2009.  The 
February 2009 Board decision found that new and material evidence 
had been received, and reopened the diabetes claim and remanded 
for additional development.

In September 2005 Veteran was awarded a total disability rating 
based on individual unemployability (TDIU).


FINDING OF FACT

Diabetes mellitus was initially demonstrated years after service, 
and there is no competent medical evidence of record relating 
diabetes mellitus to the Veteran's service in the military, 
including exposure to Agent Orange.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active service, and may not be presumed to have been so 
incurred or aggravated, to include as due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in October 2001, April 2004, and March 
2009 the Veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required of 
the appellant to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain evidence 
and information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain such 
evidence.  In the March 2009 VCAA letter, the Veteran received 
notice regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA 
notice was not completed prior to the initial AOJ adjudication of 
the claim, such notice was not compliant with Pelegrini.  
However, as the case was readjudicated thereafter, there is no 
prejudice to the Veteran in this regard.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment and service personnel records are 
associated with the claims file, as are private and VA records, 
and the Veteran's records from the Social Security Administration 
(SSA).  In October 2009 a VA physician provided an opinion that 
addressed the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the October 2009 VA physician's opinion is more 
than adequate.  The October 2009 VA examiner considered the 
pertinent evidence of record, and included a specific reference 
to the Veteran's service treatment records.  Supporting rationale 
was provided for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Diabetes mellitus will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable 
by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 
3.307(a)(6).  Furthermore, the diseases listed at 38 C.F.R. § 
3.309(e) shall, in turn, be presumptively service connected if 
this requirement is met, even though there is no record of such 
disease during service.

The Veteran asserts that he has diabetes mellitus as a result of 
exposure to barrels of Agent Orange during his service aboard the 
USS Kitty Hawk.  The Veteran has not asserted, and the available 
personnel records do not show, service in Vietnam.

Statements from service comrades have been received in support of 
the Veteran's claim.  In these statements, it is essentially 
asserted that the ship on which the Veteran was stationed during 
his first tour of duty, the USS Kitty Hawk, carried drums of 
Agent Orange.  A February 2005 service comrade statement 
indicated that personnel aboard the USS Kitty Hawk had to handle 
drums of Agent Orange which would open up from time to time, and 
would leak onto their clothes and bodies.

The Veteran's service treatment records are negative for any 
recorded evidence of diabetes.  Medical records associated with 
the claims file reveal that the Veteran was diagnosed with 
diabetes in 1997.

The RO has attempted to verify the Veteran's assertion of 
exposure to herbicides.  A March 2005 response from the National 
Personnel Records Center states that there is no record of the 
Veteran being exposed to herbicides.  In correspondence received 
in May 2009, the U.S. Army and Joint Services Records Research 
Center (JSRRC) stated that there was no evidence that Navy ships 
transported tactical herbicides from the United States to the 
Republic of Vietnam, or that ships operating off the coast of 
Vietnam used, stored, tested, or transported tactical herbicides.  
A July 2009 Defense Personnel Records Information Retrieval 
System (DPRIS) response also indicated that there was no 
documentation verifying that major Navy ships transported or 
stored Agent Orange during the Vietnam war.

The Veteran's assertions regarding his contact with barrels of 
Agent Orange while serving aboard the USS Kitty Hawk do not meet 
the criteria of service on the landmass of Vietnam to trigger the 
presumption that the Veteran was exposed to Agent Orange.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  As such, service 
connection for diabetes mellitus as a result of exposure to Agent 
Orange is not warranted under current VA law for presumptive 
purposes.  38 C.F.R. §3.307 (a)(6).

The Board also finds that the preponderance of the evidence is 
against the claim for service connection for diabetes mellitus as 
a result of exposure to herbicides on a direct basis.  The most 
competent evidence of record does not support the Veteran's 
contentions that he was exposed to herbicides while aboard the 
USS Kitty Hawk.  Without questioning the sincerity of the 
statements from the Veteran and his service comrades, their 
assertions of Agent Orange aboard the USS Kitty Hawk have not 
been supported by any documented evidence, and, in fact, have 
been overtly denied.

In addition, the medical evidence of record also reflects that 
the Veteran was not diagnosed with diabetes until 1997 (years 
following service), with no evidence (or assertion) of continual 
treatment for diabetes mellitus since his separation from 
service.  Moreover, no healthcare professional has provided an 
opinion suggesting a link between the Veteran's diabetes mellitus 
and his active military service.  Further, the October 2009 VA 
physician stated that the Veteran's diabetes was not related to 
his inservice treatment for cellulitis in September 1976.

In short, service connection for diabetes mellitus is not 
warranted.

The Board notes that the Veteran and his service comrades are 
competent to provide testimony and statements concerning factual 
matters of which they have first hand knowledge.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran is not competent to say that he has diabetes 
as a result of any event during service.  A layperson is 
generally not deemed competent to opine on a matter that requires 
medical knowledge, such as the question of whether a chronic 
disability is currently present or a determination of etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the medical evidence of record indicates that the Veteran did 
not have diabetes in service, or within a year of discharge from 
service, and since diabetes mellitus was not noted or complained 
of for years following service, the preponderance of the evidence 
is against the service connection claim.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


